 

MAY 2 8 2019

 

 

 

 

 

 

 

 

 

 

 

   

f?)D 21202 l
De Tadessa- A Jefe, (OCHA A IS 71 fore, Batis (Md ara62 (/1. 1.) ba
De Luka, Regonel Directo, GOH.T.C. PY Forrest st Fakir.
P2Qo2 |
— De Luba Lukesh | de. LY bDeNukesh Luper atl ZC. 25Y Fecrest i
Sk, Suton MD 222 |
tn of [ran Szirteh Lefal) Laced
(iy Lentake Feely Bk 300 E. Ned/son

 

 
  

 

|
& eit ee: Folie [ttle &t- tye Ceated biking
[take tathty at at 260 £ dralison Hh, Ceidlhiorare Cd liren |

 

 

 

7 on 3rd ard > flocy Jocahed #f- GSY
forrest st, Bcbimer, 72 212 03. |

BLadids |

Jidieipni ees aad thelr
_respehut FOS pub O28, /tivever Corie KA lASWICC I
i

__ borypin and rb tebereabaily we fof knit fo Be t
— aI as be Aocsat AOA Acces ko fhe watered The !
2 bth LAW e 70 DL Zoe fief O/) Apel dOol9
pt LM seat 2 flee L2EGax1y KO ad Label,

07m) Hirably usr f “L Seamary Report = Kelas

 

 

 

 
 

 

 

 

 
 

 

 

 

 

 

 

 

 

von F = Ae ah eo Ce
TF, Belbirr0r, 2120202 Whee fhe Lbacdiciint
AGGunce 07 De Dott LU Stitw heads gitere

py ak be Waterily LP tesa ads capaci |

 

 

 
  

Itz Mi LOPE CODERS OF YOR 1) LPOED Zebs-
fo20ved, ) oe Laivectil LE LA aryglind SAYIN, Sei €
Yiu Mok td pe Hedlie! Lied Shag ls
Bh S : WF” 2L50 Mild x Compakink
7, be Eticd F fhgvizedt td De Saday Me une
Air tb dpe dione DA Pi Aerize) eetior felt fp
LB ysitiad Aisithurt po Sead me ick Lo PAR
extol 43tikKelzs Tadake Latiitly petbee eee |
oy 4 fewe fre SAE a Dilley ZO (POUL GAC
LLU? CIO peehed BLS fea eo
petimed to fhe Ctatral D0le'eg Toteke Fatty 1 4
CM withut axry alSihoee; ton peerkes a Cit 2 xf 26
Leped pin woe far [x , peA > ditt trend Or
_ des Din, and! fo police Ai oD Pt Lorled, Thttr Cre
_ serits ct ptjdiuh phe poleaiithPi Comigel D2 1f-
___ fared - fps re Aepemiwned fon Sek 3>_

 
 

 

  
 

 

RBBBYCES) |
Al 14, 20L2 tude [12kiy 4,2009 Hin, & rely C7) |
gesdacl of hee javiabel Qwitter cecal ZA |

O re FOY ote LTS

MW CL2 P Love bp. ie

feos Yok dite fare the willy |
a eiecaeee ctould get- joke fhe
“uty un ir ein pio, uit oP eh fl 2

AR dail LUO Std ~ Z SS (Br ZO |

     
 
 
    

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

epiol Duster tit hep LAM pelea | H

tn af Cate 2 pawn wtb Lepeardtdts jo a 1

wae fuse? LS tr a Pe
BaP Wat you Asceeel 2 ride !

 

 

 

TE you matt gating Cone Mn thee Cooma of l

— stage oat peck IO MOU instsdlimn’”. TKe I

 

 

Wed gat-ye begin on complete" Chast (Tzag — |

3/64. Qa ‘SB phe plaiinbiti> Zonder TREY
 

 

  

 
     
   

 

ee “the on Siw He aati L?7a.c002LC)

|
|
|
| |
|
|
|

 

Bicep (CLODY Kd bla |. Lfjliseldt laS P22 JEL @ ond
fl Nher Lroise bof, Dk i, Kegiun/ Ly ME
die. Dds. Pepe wie eZ Li Sen. Ce Caco Ac.
ALK 4 Ke LOG cain “Spciwn ankles. Aba reat: iJ
put A Coisult 10 To See

A Lethpedsfasal AS burke lencddA toner
Stim. Ci tr Are bps Ho. Syg2

 

 

orf rs. frat

 

 

 

 

bres (3495/1 ri. gy +t
Forrest st Babhmacir ve.

~F is —

 

 

 

 

 
 

— Ond Sod:

 

Whom is§ dlovijrg PH SO because, IT
— foré Pts LL cll pone AE fo eye.
Dthpenitit. AX Daw. wrlier Ey a

Gee phat ras (pecit L220 Se Leto

 

 

 

 

 

 

 

 

 

 

 

 

gona ity ee St — POZO se. re
Tht rblliadfar Loss poe Lipibllltteh fo Le

Cll as thm, Ahn Cl witlait cy eye fait OF ft
Ls te Cra Wt LE LS OMT pst act CAS CA.
a pe cape thas ip clea 7 fs age oe

  
